DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
In the preliminary amendment filed September 28, 2020, Applicant canceled claims 1-23 and added claims 24-43. Claims 24-43 are pending in the current application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite using hypergraphs for emergent data processing. See table below.

17/034,045 (instant application)
10,803,472 (reference claims)—claims 1, 9, and 15
Claim 24: receiving, via a server, data comprising data in one or more undocumented fields, wherein the received data comprises customer data and product data; 
Claim 32: receiving content comprising a plurality of components of customer data and product data, wherein one or more of the components comprise data in one or more undocumented fields; 
Claim 38: receiving content comprising a plurality of components of customer data and product data, wherein one or more of the components comprise data in one or more undocumented fields;
receiving content from a first source of data, the content including a plurality of components of customer data and product data, wherein one or more of the components comprise data in one or more undocumented fields; 

Claim 24: establishing interconnections between the received data in a hyper-graph structure, wherein the data in the one or more 
Claim 32: storing the normalized plurality of components of the received content to establish interconnections in a hyper-graph structure, wherein the hyper-graph structure comprises a plurality of components of content for related customer data and product data from a plurality of sources, and wherein the data in the one or more undocumented fields are placed unaltered in the hyper-graph structure, and wherein the data from the one or more undocumented fields are distinguished via their interconnections in the hyper-graph structure;
Claim 38: storing, in a memory of a server, the plurality of components of the received content to establish interconnections in a hyper-graph structure of the received data, wherein the data in the one or more undocumented fields are placed unaltered in the hyper-graph structure, and wherein the data from the one or more undocumented fields are identified via their interconnections in the hyper-graph structure;


normalizing, in the memory of the at least one server, the plurality of components of the received content to establish interconnections in the hyper-graph structure of the received data with a plurality of components of content for related customer data and product data from other sources;

configuring the interconnections to dynamically connect at various levels of granularity and interpretation;
Claim 38: filling in particular components missing from data of a first customer in the hyper-graph structure using known values of the particular components in data of a second customer in the hyper-graph structure;
filling in particular components missing from data of a first customer in the hyper- graph structure using known values of the particular components in data of a second customer in the hyper-graph structure, based on an amount of intersection of other components of the data of the first customer and the second customer, wherein the known values are weighted to indicate that the filled-in components are characteristic of the first customer, and wherein the known values are weighted to indicate that the filled-in components are not characteristic of the first customer;
Claim 24: selecting a portion of the hyper-graph structure based on similarity of components of data for a particular customer to components of customer data present in the hypergraph structure; 

Claim 38: selecting a portion of the hyper-graph structure based on similarity of components of data for a particular customer to components of customer data present in the hypergraph structure;


performing a vertical analysis of consumable products of the selected portion of the hyper-graph structure;
Claim 38: comparing data stored in the at least one server corresponding to one commercial entity with data stored in the at least one server corresponding to another commercial entity, the data being compared comprising product data;
 comparing data stored in the at least one server corresponding to one commercial entity with data stored in the at least one server corresponding to another commercial entity, the data being compared including product data;
Claim 24: generating a recommendation for the particular customer based on the content in the selected portion of the hyper-graph structure.
Claim 32: constructing a personal catalog for the particular customer based on the content in the selected portion of the hyper-graph structure.
Claim 38: constructing a personal catalog from at least a recommendation for the particular customer based on the content in the selected portion of the hyper-graph structure and the 


providing a graphical user interface that comprises one or more graphical elements that can be selected to organize and display the personal catalog based on the performed vertical analysis.


Information Disclosure Statement
The information disclosure statement (IDS) received on September 28, 2020 has been considered by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-43 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 24-43 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process.
 Although claims 24-43 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 24-43 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 24 recite:
establishing interconnections between the received data in a hyper-graph structure, wherein the data in the one or more undocumented fields are placed unaltered in the hyper-graph structure, and wherein the data from the one or more undocumented fields are understood via their interconnections in the hyper-graph structure, and wherein the server comprises memory configured to maintain the hyper-graph structure; 
generating a recommendation for the particular customer based on the content in the selected portion of the hyper-graph structure.
The identified limitations of independent claim 32 recite:
normalizing, in a memory of a server, the plurality of components of the received content; 
constructing a personal catalog for the particular customer based on the content in the selected portion of the hyper-graph structure
The identified limitations of independent claim 38 recite:
filling in particular components missing from data of a first customer in the hyper-graph structure using known values of the particular components in data of a second customer in the hyper-graph structure; 
comparing data stored in the at least one server corresponding to one commercial entity with data stored in the at least one server corresponding to another commercial entity, the data being compared comprising product data; and 
constructing a personal catalog from at least a recommendation for the particular customer based on the content in the selected portion of the hyper-graph structure and the comparison, for transmission to a device of the particular customer for viewing
The identified limitations recite a method and system that analyzes customer and product data using a hypergraph to construct a personal product catalog for the customer, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., a 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements of claim 24 recite:
receiving, via a server, data comprising data in one or more undocumented fields, wherein the received data comprises customer data and product data; 
selecting a portion of the hyper-graph structure based on similarity of components of data for a particular customer to components of customer data present in the hypergraph structure;
As a whole, the additional elements of claim 32 recite:
receiving content comprising a plurality of components of customer data and product data, wherein one or more of the components comprise data in one or more undocumented fields; 
storing the normalized plurality of components of the received content to establish interconnections in a hyper-graph structure, wherein the hyper-graph structure comprises a plurality of components of content for related customer data and product data from a plurality of sources, and wherein the data in the one or more undocumented fields are placed unaltered in the hyper-graph structure, and wherein the data from the one or more undocumented fields are distinguished via their interconnections in the hyper-graph structure; 
selecting a portion of the hyper-graph structure based on similarity of components of data for a particular customer to components of customer data present in the hypergraph structure; a
As a whole, the additional elements of claim 38 recite:
receiving content comprising a plurality of components of customer data and product data, wherein one or more of the components comprise data in one or more undocumented fields; 
storing, in a memory of a server, the plurality of components of the received content to establish interconnections in a hyper-graph structure of the received data, wherein the data in the one or more undocumented fields are placed unaltered in the hyper-graph structure, and wherein the data from the one or more undocumented fields are identified via their interconnections in the hyper-graph structure;
selecting a portion of the hyper-graph structure based on similarity of components of data for a particular customer to components of customer data present in the hypergraph structure; 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving customer and product data, storing data in a hyper-graph structure, and selecting data in the hyper-graph structure similar to customer data. The server in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 25-31, 33-37, and 39-43, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, claims 25 and 34 recite the type of recommendation (e.g., video) and claim 33 recites that the personal catalog includes historical customer data. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, See claim 24, 32, and 38: server to execute receiving customer and product data, storing data in a hyper-graph structure, and selecting data in the hyper-graph structure similar to customer data.  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 24-43, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 25-31, 33-37, and 39-43, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
	
	



	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621